DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-14, 19, 37, 39-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, lines 6-7, the applicant recites “a flexible tube and accommodating the probe with at least part of the probe extending along a curved path”. This phrase is confusing since it is not clear what the applicant means by “accommodating the probe with at least part of the probe extending along a curved path”. The Examiner will assume that the applicant means “a flexible tube that facilitates the extension of the probe into a curved path”. Claims 7, 9-14, 19, 37, 39-41

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 9-10, 13-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clemmons (US 20030106715).

Regarding claim 6, Clemmons discloses an apparatus (10) for gaining access to a well via a lateral access passage (fig 1, [0021]), comprising a flexible conduit (64) which is to be inserted into the well via the lateral access passage ([0023]-[0024], figs 1-3), the flexible conduit comprising a probe (66) at a front end thereof ([0023]-[0024], figs 1-3), and the apparatus comprising a probe container (70) for accommodating the probe before it is inserted into the well and whilst the probe is exposed to well pressure in the probe container ([0024], figs 2-4), the probe container comprising a flexible tube (70) and accommodating the probe with at least part of the probe extending along a curved path (fig 1).

Regarding claim 7, Clemmons further discloses that the probe comprises a spring (66) ([0023]).

Regarding claim 9, Clemmons further discloses that the probe spring is a coil spring (66) ([0023]).



Regarding claim 13, Clemmons further discloses a spool (24) on which the probe container is wound ([0019]).

Regarding claim 14, Clemmons further discloses a guide (80) for insertion along the lateral access passage and for assisting deviation of the flexible conduit from a direction of lateral insertion to a generally downward direction (fig 5), the guide being resiliently biased so that when a forward end portion thereof extends out of the lateral access passage into the well, the resilient bias causes the forward end portion to be directed at least partly downwardly in the well (fig 5, [0020]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clemmons (US 20030106715) as applied to claim 6 above, and further in view of Cherry (US 6220372).

Regarding claim 11, Clemmons is silent regarding the presence of a probe container seal around the probe container. Clemmons and Cherry discloses similar directional drilling apparatus. 
Cherry teaches a probe container seal (19) around the probe container (fig 1).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Clemmons and Cherry before him or her, to modify the apparatus disclosed by Clemmons to include the seal as taught by Cherry in order to prevent undesired fluid flow through the drill string. 



Regarding claim 12, Clemmons is silent regarding the presence of a flexible conduit seal around the flexible conduit and sealing between the flexible conduit and an inner periphery of the probe container.
Clemmons and Cherry discloses similar directional drilling apparatus. 
Cherry teaches a flexible conduit seal (19) around the flexible conduit (10) and sealing between the flexible conduit and an inner periphery of the probe container (17) (fig 1).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Clemmons and Cherry before him or her, to . 


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Clemmons (US 20030106715) as applied to claim 6 above, and further in view of Suro (US 20030132004).

Regarding claim 39, Clemmons further discloses a head portion (80) configured to be inserted into the lateral access passage and to guide the flexible conduit into the well (fig 1, fig 5).
Clemmons is silent regarding the presence of a cutting blade configured to cut the flexible conduit when it extends into the well.
Clemmons and Suro disclose the use of flexible conduit to perform downhole operations. 
Suro teaches the use of a cutting blade (108aj) configured to cut the flexible conduit when it extends into the well ([0061], fig 4c).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Clemmons and Suro before him or her, to modify the apparatus disclosed by Clemmons to include the cutting blade as taught by Clemmons in order to disconnect the coil tubing in the event of excessive operating pressure ([0002]). 


Allowable Subject Matter

Claims 37, 40-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
02/09/2021